Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicants’ response to the office action filed on 27 August 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2021 has been entered.

Status of the Application
	
	Claims 1-5, 7-15 and 17-20 are pending and under examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter 

Huang et al., Walt et al.  Lee et al. and Vann et al.
Claims 1-5, 7-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US2010/0120630, cited in the IDS filed 02/24/2020) in view of Walt et al. (US20050130188); Lee et al. (Biotechnology Letters, 24, 2002, pages 839-844, cited in the IDS filed 02/24/2020) and Vann et al.(US20050130318).
 Huang et al. teach depositing particles into wells of an array and positioning the particles into the wells by use of a magnet in proximity to the substrate, with the magnet drawing the particles into contact with the wells to form the array. Furthermore, Huang et al. teach microbeads conjugated to a biomolecule(e.g. claims 1 and 2).  
Furthermore, Huang et al. teach beads suspended in a buffer(e.g. claim 12).
Furthermore, Huang et al. teach a high density biomolecular array, teaching a protein array or a high density DNA array( e.g. claim 17).
Furthermore, Huang et al. teach performing sequencing (e.g. para 0023, pg. 2).
Furthermore, Huang et al. teach use of small volumes (e.g. para 0102, pg. 8). 
Furthermore, Huang et al. teach usage of their high density arrays of DNA-conjugated microbeads may significantly increase the throughput and capacity of the emerging genome sequencing technologies and other array-based genomic and proteomic assays (e.g. para 0098, pg. 7). 

     	Huang et al. do not expressly teach the use of PEG.
However, at the time the invention was made, Walt et al. teach methods are known in the art comprising providing a mixture of beads and polyethylene glycol, i.e. PEG, in discrete features of an array, wherein the PEG solution keeps beads in their discrete location and allows permeability of aqueous species but limits diffusion of reagents associated with an individual bead (e.g. Entire Walt reference and especially The placement of the microspheres may be accomplished by dripping a solution containing the desired randomly mixed subpopulations of the microspheres over the distal end 212, sonicating the bundle to settle the microspheres in the wells, and allowing the microsphere solvent to evaporate. Alternatively, the subpopulations could be added serially to the bundle end. Microspheres 10 may then be fixed into the wells 250 by using a dilute solution of sulfonated Nafion…This approach, however, cannot be employed generically as Nafion is impermeable to most water soluble species. A similar approach can be employed with different polymers. For example, solutions of polyethylene glycol, polyacrylamide, or polyhydroxymethyl methacrylate (polyHEMA) can be used in place of Nafion, providing the requisite permeability to aqueous species as in para 0092,pg. 10; In one embodiment, when detecting a product in a zone surrounding a discrete site on an array, the reaction takes place in the presence of solutions and/or a matrix to slow down diffusion of the product from the site. That is, the reaction takes place in the presence of a diffusion retardant. In this respect, the product maintains an increased local concentration in the zone around the polyethylene glycol, agarose, agar, polyacrylamide and other polymers. In a preferred embodiment the polymer is readily varied in its concentration so that the rate of diffusion of the product is adjusted as is necessary as in para 0178,pg. 18).
Furthermore, Lee et al. teach an array comprising aqueous protein solutions spotted on an array surface(e.g. page 843, left col., para. 2 to right col., para. 1). Furthermore, Lee et al. teach that compared to a protein solution in an Eppendorf tube, the surface area of the protein spot on a microarray is much larger than its volume and that evaporation rate is a critical factor in maintaining protein stability and activity(e.g. page 843, right col., para. 1).
Furthermore, Lee et al. teach the use of PEG 200 on a microarray surface, further teaching that PEG 200 greatly reduces the evaporation rate from the array(e.g. page 843, right col., para. 3).
Therefore, as Huang et al., Walt et al. and Lee et al. all teach methods comprising using  arrays, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the method and system of Huang et al. comprising providing microbeads in buffer on an array, wherein usage of their high density arrays of DNA-conjugated microbeads may significantly increase the throughput and capacity of the emerging genome sequencing technologies and other array-based genomic and proteomic assays and that there is a minimal amount of space between each bead, which helps reduce reagent waste (e.g. para. [0098]) and to include using a mixture of beads and PEG on an array,  which include the benefits of keeping beads in their discrete location and allowing permeability of aqueous 
Furthermore, there is a reasonable expectation of success of combining Huang et al. with the teachings of Walt et al. and  Lee et al. because Huang teaches that their methods and devices may be improved based on user's needs (e.g. para 0097,pg. 7). Furthermore, both Walt et al. and  Lee et al. teach the merits of applying PEG to an array (e.g. the benefits of keeping beads in their discrete location and allowing permeability of aqueous species but limiting diffusion of reagents associated with an individual bead as taught by Walt et al.;  minimization of evaporation as taught by Lee et al.). Therefore, as these references are concerned with the construction of biomolecule microarrays, it would be obvious to combine these teachings.
Regarding the requirement of the limitation: applying the bead mixture between a substrate and a guide wall as recited by claim 1:
The instant disclosure teach a preferred embodiment of a structure comprising walls that confine and guide beads to a substrate(e.g. Fig. 21A-C). Furthermore, the instant disclosure teaches a guide wall structure is positioned adjacent to the “open tops” of discrete locations of the substrate upon which the beads are deposited(e.g. para 0107,pg. 24, instant specification).
 Therefore, the requirement of a “guide wall” is interpreted as any structure which comprises walls that confine and guide beads to a substrate.

Furthermore, Vann et al. teach methods are known in the art at the time the invention was made comprising using a conduit assembly, wherein each conduit comprises walls that confine individual beads so that each bead is guided to an appropriate discrete location on a substrate (e.g. Entire Vann reference and especially para 0021-0026,pg. 2-3; para 0035-0040,pg. 3-4;  In one embodiment, the beads are deposited directly into the wells of micro-plate 322. In another embodiment, a conduit assembly, such as 326, is utilized to guide or channel each bead into a respective well. In the exemplary arrangement of FIG. 17(A), conduit assembly 326 includes a plurality of large openings formed along one side, arranged in an array alignable with the projection array 356. A plurality of small openings are formed in the other side of the conduit assembly 326, alignable with the array of wells in micro-plate 322. A generally cone- or funnel-shaped conduit, such as at 328, extends between each large opening and a respective one of the small openings as in para 0175,pg. 17; Fig. 17A).
Therefore, as Huang et al., Walt et al., Lee et al. and Vann et al. all teach methods comprising providing bead arrays, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the method and system of Huang et al., Walt et al.  and Lee et al. and to include methods for guiding nucleic acid conjugated beads to a substrate using a structure comprising guide walls as taught by Vann et al. because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no 
Therefore, the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 1.
As Huang et al. teach next-generation DNA sequencing, which is reasonably interpreted to include optical sequencing, the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 2.
          As Huang et al. teach an array of DNA-conjugated nanoparticles in Fig. 5 and Vann et al. teach nucleic acid conjugated beads (e.g. para 0016,pg. 2), wherein the  array of Huang is reasonably interpreted to comprise “grooves”, the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 3.
As Huang et al. teach placing a magnet opposite the surface comprising the structures (e.g. Fig. 1) , the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 4.
As Huang et al. teach a magnet at the edge of a substrate (e.g. Fig. 1), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 5.
As Walt et al. teach the merits of using a mixture of beads and PEG on an array (e.g. para 0092,pg. 10; para 0178,pg. 18) and  Lee et al. teach the use of PEG 200 on a microarray surface, further teaching that PEG 200 greatly reduces the evaporation rate from the array(e.g. page 843, right col., para. 3), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claims 7 and 8.
claim 9.
As Huang et al. teach wash steps which would have necessarily removed the solution from the array substrate (e.g. para 0113,pg. 9), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 10.
As Huang et al. teach methods may be used to produce DNA arrays for sequencing (e.g. para 0023, pg. 2), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claims 11 and 12.
Regarding claim 13:
Huang et al. teach depositing particles into wells of an array and positioning the particles into the wells by use of a magnet in proximity to the substrate, with the magnet drawing the particles into contact with the wells to form the array;  microbeads conjugated to a biomolecule( e.g. claims 1 and 2) DNA as the biomolecule(e.g. claim 17) and a suspension containing DNA-conjugated beads(e.g. para 0129, pg. 11).
 Furthermore, Walt et al. teach the merits of using a mixture of beads and PEG on an array (e.g. para 0092,pg. 10; In one embodiment, when detecting a product in a zone surrounding a discrete site on an array, the reaction takes place in the presence of solutions and/or a matrix to slow down diffusion of the product from the site. That is, the reaction takes place in the presence of a diffusion retardant. In this respect, the product maintains an increased local concentration in the zone around the site for increased time. Solutions to diminish the diffusion of the product should not interfere the reaction between the reactants polyethylene glycol, agarose, agar, polyacrylamide and other polymers. In a preferred embodiment the polymer is readily varied in its concentration so that the rate of diffusion of the product is adjusted as is necessary as in para 0178,pg. 18).
Furthermore, Lee et al. teach an array comprising aqueous protein solutions spotted on an array surface(e.g. page 843, left col., para. 2 to right col., para. 1), wherein , compared to a protein solution in an Eppendorf tube, the surface area of the protein spot on a microarray is much larger than its volume and that evaporation rate is a critical factor in maintaining protein stability and activity( e.g. page 843, right col., para. 1). Furthermore, Lee et al. teach  that the addition of PEG 200 greatly reduced evaporation rate (e.g. page 843, right col., para. 3).
Therefore, the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 13.
As Huang et al. teach placing a magnet opposite the surface comprising the structures (e.g. Fig. 1), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 14.
As Huang et al. teach a magnet at the edge of a substrate (e.g. Fig. 1), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 15.
As Walt et al. teach the merits of using a mixture of beads and PEG on an array (e.g. para 0092,pg. 10; para 0178,pg. 18)  and  Lee et al. teach the use of PEG 200 on a microarray surface, further teaching that PEG 200 greatly reduces the evaporation rate from the array(e.g. page 843, right col., para. 3), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 17.
claims 18 and 19.
         As Huang et al. teach next-generation DNA sequencing, which would necessarily require detecting deposited polynucleotide beads(e.g. para 0023, pg. 2) and wash steps which would have necessarily removed the solution from the array substrate( e.g. para 0113,pg. 9), the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious claim 20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S.Patent No. 8,536,099
Claims 1-5, 7-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,536,099 in view of Huang et al. (US2010/0120630), Walt et al. (US20050130188), Lee et al. (Biotechnology Letters, 24, 2002, pages 839-844) and Vann et al. (US20050130318).

  Claims 1-20 of U.S. Patent No. 8,536,099 do not teach using a magnet or a guide wall as recited in the instant claims.
However, these features are known in the art. As discussed in the current rejections, the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious instant claims 1-5, 7-15 and 17-20.
 Therefore, as claims 1-20 of U.S. Patent No. 8,536,099 and the teachings of Huang et al., Walt et al., Lee et al. and Vann et al. disclose methods for depositing beads on a substrate, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the method of claims 1-20 of U.S. Patent No. 8,536,099 to include the teachings of Huang et al., Walt et al., Lee et al. and Vann et al. as discussed in the rejections above because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of depositing beads into an array substrate.





U.S.Patent No. 8,889,596
Claims 1-5, 7-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,889,596 in view of Huang et al. (US2010/0120630), Walt et al. (US20050130188), Lee et al. (Biotechnology Letters, 24, 2002, pages 839-844) and Vann et al. (US20050130318).
Claims 1-20 of U.S. Patent No. 8,889,596  recite a method comprising depositing the bead mixture on a substrate.
  Claims 1-20 of U.S. Patent No. 8,889,596  do not teach the bead mixture comprises polyethylene glycol;  using a magnet or using a guide wall as recited in the instant claims.
However, these features are known in the art. As discussed in the current rejections, the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious instant claims 1-5, 7-15 and 17-20.
 Therefore, as claims 1-20 of U.S. Patent No. 8,889,596 and the teachings of Huang et al., Walt et al., Lee et al. and Vann et al. disclose methods for depositing beads on a substrate,  it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the method of claims 1-20 of U.S. Patent No. 8,889,596  to include the teachings of Huang et al., Walt et al., Lee et al. and Vann et al.  as discussed in the rejections above because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of depositing beads into an array substrate.

U.S.Patent No. 10,351,907
Claims 1-5, 7-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,351,907 in view of Huang et al. (US2010/0120630), Walt et al. (US20050130188), Lee et al. (Biotechnology Letters, 24, 2002, pages 839-844) and Vann et al. (US20050130318).
Claims 1-15 of U.S. Patent No. 10,351,907 recite a method of depositing beads on a substrate comprising providing a bead mixture comprising polyethylene glycol and depositing the bead mixture on a substrate.
Claims 1-15 of U.S. Patent No. 10,351,907 do not teach using a magnet or using a guide wall as recited in the instant claims.
However, these features are known in the art. As discussed in the current rejections, the combined teachings of Huang et al., Walt et al., Lee et al. and Vann et al. render obvious instant claims 1-5, 7-15 and 17-20.
 Therefore, as claims 1-15 of U.S. Patent No. 10,351,907 and the teachings of Huang et al., Walt et al., Lee et al. and Vann et al. disclose methods for depositing beads on a substrate, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the method of claims 1-15 of U.S. Patent No. 10,351,907 to include the teachings of Huang et al., Walt et al., Lee et al. and Vann et al. as discussed in the rejections above because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method of depositing beads into an array substrate.
Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants arguments in reference to the issue of evaporation:
 It is noted that the teaching of Walt et al. is applied to show that using a mixture of beads and PEG on an array is known in the art.
  Furthermore, there is a reasonable expectation of success of combining Huang et al. with the teachings of Walt et al. and Lee et al. because Huang teaches that their methods and devices may be improved based on user's needs (e.g. para 0097,pg. 7). Furthermore, both Walt et al. and  Lee et al. teach the merits of applying PEG to an array (e.g. the benefits of keeping beads in their discrete location and allowing permeability of aqueous species but limiting diffusion of reagents associated with an individual bead as taught by Walt et al.; minimization of evaporation as taught by Lee et al.). Therefore, as these references are concerned with the construction of biomolecule microarrays, it would be obvious to combine these teachings.
Regarding Applicants’ arguments that the previously cited art does not meet the requirements of the amended claims: the teaching  of Vann et al. is applied to meet the requirement of  using a guide wall as recited in amended claim 1.

Conclusion
No claims are allowable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639